Citation Nr: 0116687	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
August 1953 to May 1955, and from August 1955 to August 1958.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Montgomery, Alabama, which denied the veteran's claim of 
entitlement to service connection for a shoulder condition.  

The Board notes that the veteran presented for a Travel Board 
hearing before the undersigned Member of the Board in April 
2001; a transcript is of record.


FINDINGS OF FACT

1.  The veteran has testified under oath, with the support of 
a written statement of a service buddy, that he slipped and 
fell on a patch of ice while in service during the winter of 
1957-58, injuring his left shoulder, and received treatment 
in service.  

2.  The veteran avers that he had continuous trouble with his 
left shoulder after service, but no medical records are 
available until approximately 1998, some 40 years after 
discharge, documenting treatment for a shoulder disorder; he 
has further stated that he underwent shoulder surgery in 
2000.  


CONCLUSION OF LAW

The veteran's left shoulder disorder was neither incurred in 
nor aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
5107(b) (West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(b)); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.380 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a left shoulder 
disorder, which he contends is the result of a fall in 
service.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West Supp. 2000); 38 C.F.R. §§ 3.303(a), 3.304 (2000).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Factual Background

In April 1998 the veteran filed an original claim, on VA Form 
21-526, Veteran's Application for Compensation or Pension, 
seeking service connection for residuals of a left shoulder 
injury, which he stated had occurred in Germany in February 
1958.

The RO, in a letter dated July 1998, requested additional 
information regarding treatment for his left shoulder since 
his discharge from service.  The veteran responded with VA 
Form 21-4138, Statement in Support of Claim, in which he 
indicated that he had been treated by several doctors since 
his discharge, to include Dr. MB.  According to the veteran's 
correspondence, Dr. MB treated him for several years after 
service; however, Dr. MB had been deceased for approximately 
five years, and his records were unavailable.  The veteran 
further reported that he had been receiving treatment at the 
VA Medical Center in Birmingham for the preceding eight 
months.  



Post-service medical records from the VA Medical Center in 
Birmingham disclose treatment from March to June 1998.  The 
veteran presented with complaints of left shoulder pain, 
which he reported was a result of his service.  He reported 
that the pain felt like electricity radiating down to his 
fingers.  The veteran requested that the physician X-ray his 
shoulder.  

Physical examination of the veteran's shoulder revealed some 
limitation of motion on extension and flexion.  It was noted 
that he had passive range of motion to 90 degrees and active 
range of motion to 120 degrees.  The physician further noted 
that there was some tenderness.  X-rays of the veteran's left 
shoulder were normal.  The veteran was diagnosed with chronic 
left shoulder pain, possible adhesive capsulitis.  

The RO requested copies of the veteran's service medical 
records from the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, in June 1998.  In August 1998 the NPRC 
responded, indicating that, while it was able to verify the 
veteran's dates of service, it did not have any service 
medical records pertaining to him.  The RO notified the 
veteran, by letter dated in September 1998, that they had 
been unsuccessful in obtaining his service medical records 
from the NPRC.  He was provided a National Archives (NA) Form 
13055, Request for Information Needed to Reconstruct Medical 
Data.  

In October 1998 the RO sent the veteran further 
correspondence, requesting additional information to assist 
in developing his claim; another NA Form 13055 was enclosed.  
The veteran did not respond to either of the RO's requests 
for information and, in November 1998, the RO denied the 
veteran's claim based upon the evidence of record at the 
time.  Later that month, the veteran submitted the completed 
and signed NA Form 13055, which the RO re-submitted to the 
NPRC in February 1999.  In May 1999 the NPRC responded to the 
RO's request, noting again that they had been unable to 
locate or construct the veteran's service medical records.  
The veteran was notified of the NPRC's response by letter 
dated August 1999.  


In March 2000 the veteran submitted a statement of another 
veteran, MMR, who said he had served with the veteran in 
1956, 1957, and part of 1958.  That individual stated that he 
could remember the veteran having fallen on ice while 
stationed in Germany.  The veteran also submitted a signed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, to obtain 
his records from a private physician for treatment beginning 
in February 2000.  

In April 2001 the veteran presented for a Travel Board 
hearing before the undersigned Member of the Board, at the 
RO.  At that time the veteran provided an account of events 
in the winter of 1957-1958.  According to his testimony, an 
alert was issued and, as he ran to his post, he slipped on a 
patch of ice while running at full speed, fell into a tank 
barrier, and injured his left shoulder.  The veteran 
indicated that he reported for treatment at the dispensary 
and was placed on light duty for approximately 5 weeks.  He 
further testified that he received therapy until his 
discharge and that, prior to discharge from service, Army 
medical personnel suggested he remain in service and undergo 
surgery.  According to the veteran, he declined to undergo 
surgery and told the physicians that he would seek treatment 
through VA if needed.  

The veteran further testified that he sought medical 
attention from a private physician, Dr. MB, immediately after 
service, and that the treatment received consisted of 
occasional cortisone shots, administered by the doctor or his 
nurse, and regular application of over-the-counter liniments 
and hot compresses over a period of probably 20 years.  The 
veteran reported that he did not attempt to obtain Dr. MB's 
medical records in the course of this claim, because the 
doctor was deceased and did not keep good records, if he kept 
any records of the veteran's treatment at all.  The veteran 
further reported that, while he had received treatment 
occasionally since service, he had only begun to require 
continuous treatment for a period of 8 to 10 months prior to 
the date of the hearing.  He stated that he had undergone 
surgery on the shoulder at that time, and had been told he 
had a "busted" rotator cuff, overextended ligaments, and 
some other type of joint problem.

Analysis

Preliminary matter - duty to assist

Previously, and during the time the present appeal was 
perfected, caselaw of the U.S. Court of Appeals for Veterans 
Claims had held that any claimant for benefits administered 
by VA had the burden of submitting evidence sufficient to 
justify a belief that the claim was well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  In addition, the 
U.S. Court of Appeals for the Federal Circuit had held that, 
under 38 U.S.C. § 5107(a), VA had a duty to assist only those 
claimants who had established well grounded (i.e., plausible) 
claims.  More recently, the Court of Appeals for Veterans 
Claims had issued a decision holding that VA was not 
permitted to assist a claimant in developing a claim which 
was not well grounded.  Morton v. West, 12 Vet. App. 477 
(July 14, 1999), en banc consideration denied, 13 Vet.App. 
205 (1999) (per curiam), remanded sub nom. Morton v.Gober, 
No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished per curiam 
order), opinion withdrawn and appeal dismissed, 14 Vet.App. 
174 (2000) (per curiam).

In this case, the RO denied the veteran's claim on the basis 
that it was not well grounded.  However, the United States 
Congress has recently passed, and the President has signed 
into law, legislation repealing the requirement that a claim 
be well grounded.  Several bills were involved in that 
process, and the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  Thus, we may 
review this case on the merits, without requiring the veteran 
to first establish a well-grounded claim.

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions where appropriate to attempt to establish service 
connection.  Under both previous and current law, VA has long 
recognized a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).

We have carefully reviewed the veteran's claims file, to 
ascertain whether remand to the RO is necessary in order to 
assure compliance with the new legislation, and to determine 
whether there is additional evidentiary development to be 
accomplished in this case.  We note that development of the 
available medical evidence appears to be complete.  By virtue 
of the statement of the case and supplemental statement of 
the case provided by the RO, in October 1999 and March 2000, 
respectively, the veteran and his representative have been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which is available and would need to be obtained for 
an equitable disposition of this appeal.  

The Board has carefully considered the unfortunate absence of 
service medical records in this case  As noted above, VA's 
duty to assist includes making reasonable efforts to obtain 
medical and other records that are relevant to the veteran's 
claim, unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  See VCAA § 3(a) (to be codified at 
38 U.S.C. § 5103A).  The Board is aware of the decision of 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), which held 
that a single request for pertinent service medical records 
does not fulfill the duty to assist, and that inherent in the 
duty to assist is a requirement to notify the veteran if VA 
is unable to obtain pertinent service medical records so that 
the veteran may know the basis for the denial of his claim; 
may independently attempt to obtain service medical records; 
and may submit alternative evidence. 



In this case, the RO sent requests in June 1998 and February 
1999 for copies of the veteran's service medical records.  In 
August 1998 and May 1999, the RO received correspondence from 
the NPRC that service medical records pertaining to the 
veteran could be neither located nor reconstructed.  

The Board has carefully considered the provisions of the VCAA 
and the decision in Hayre in light of the record on appeal, 
and finds that the development of this claim with respect to 
the service medical records has been consistent with the 
provisions of the new law. The RO has twice attempted to 
locate the veteran's service medical records.  Those records 
cannot be located.  

In addition, the only other records identified by the veteran 
are for treatment received from Dr. MB, who is deceased and, 
according to the veteran's testimony, did not keep good 
records, and for recent treatment received since February 
2000.  Under these circumstances, the Board finds that no 
useful purpose would be served in remanding this matter for 
more development.

The Board wishes to make it clear that it understands that 
the Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
has been undertaken with this heightened duty in mind.  In 
particular, as will be discussed below, the Board will assume 
that the veteran slipped and fell on a patch of ice in 
December 1957 as he testified.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development as to the issue before us.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The Court of Appeals 
for Veterans Claims has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Now we must determine whether a preponderance of the evidence 
supports the claim or whether all of the evidence is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2099 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2000).  

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet. App. 488, 493 (1997).  Even without 
the well-grounded-claim requirement, a veteran who has made a 
showing of in-service incurrence or aggravation of a disease 
or injury "must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet. App. 302, 305 (1998).


Discussion

As discussed above, the veteran contends that he injured his 
left shoulder when he slipped on a patch of ice while running 
to his duty station during an alert during the winter of 
1957-1958, in Germany.  No service medical records have been 
located, but the veteran did submit a statement of a former 
Army associate in support of his account of the accident.  In 
light of the missing service medical records, the Board 
accepts the veteran's sworn testimony as to the events in 
service.  However, under the law, the fact that a condition 
or injury occurred in service alone is not enough, there must 
be disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran further contends that he has been continuously 
treated for his left shoulder since his discharge in 1958.  
According to his testimony Dr. MB and/or a nurse employed by 
the physician occasionally treated him with cortisone shots, 
and he continuously self-medicated with over-the-counter 
liniments and hot packs.  The veteran has not provided any 
record of his treatment from Dr. MB.  In fact, by his own 
testimony, he did not attempt to obtain any such 
documentation because he does not believe that Dr. MB, who is 
now deceased, kept good records.  

According to the veteran's testimony, he has received 
periodic treatment for his shoulder since discharge; however, 
he has not specifically identified any other medical evidence 
of treatment.  In fact, there is no documentary evidence of 
treatment for a shoulder disorder until March 1998, almost 40 
years after service.  See 38 C.F.R. § 3.303 (b) (2000).  

In light of the veteran's missing service medical records, 
the case law increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant; however, it does not lower the 
legal standard for proving a claim for service connection.  
See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  It is indeed 
unfortunate that the veteran's service medical records are 
unavailable, but we do not have reason to doubt the 
statements of the veteran and his fellow soldier that he fell 
on his shoulder and received treatment in service.  For a 
grant of service connection, however, what is needed is an 
etiological link between that injury and the currently 
claimed disability.

The Board acknowledges that medical records from the VA 
Medical Center, for treatment from March to June 1998, 
indicate that the veteran's left shoulder injury incurred in 
service; however said conclusion appear to be based solely 
upon the veteran's report of events.  "[E]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ."  Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  

Additionally, the Board acknowledges that the buddy statement 
submitted by the veteran supports his account of the events 
in service in Germany in the winter of 1957-1958; however, it 
is now well established that a layperson is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In other words, while the veteran's former military buddy is 
competent to offer testimony that the veteran fell on some 
ice in service, he is not competent to opine as to whether 
the veteran's current shoulder condition is a result of that 
fall.  

Therefore, the record on appeal is devoid of medical evidence 
establishing a link between the veteran's fall in service, in 
late 1957 or early 1958, and the shoulder disorder which 
required surgery in 2000, more than 40 years later.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  See, e.g., McManaway v. West, 13 Vet. 
App. 60, 66 (1999), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001), in which the 
Court held that, even where a veteran asserted continuity of 
symptomatology since service, medical evidence was required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition. . . ."; see also Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), in which the 
Court held that a diagnosis of pain cannot, without 
connection to an underlying condition and a medical nexus to 
service, warrant service connection.

The Board appreciates the veteran's forthright testimony at 
his Travel Board hearing.  However, inasmuch as there is no 
competent medical evidence to support a finding that the 
veteran's current shoulder condition was either incurred in 
or aggravated by service, the benefit sought on appeal must 
be denied.  


ORDER

Service connection for a left shoulder disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

